DETAILED ACTION
This office action is in response to Applicant’s communication of 10/28/2021. Amendments to claims 5, 10-16, 18-22, 24-27, 29-32, 34-36 and 38-44 have been entered.  Claims 1-44 are pending and are subject to election/restrictions as stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-16 are drawn to a system for making payment from multiple available accounts, classified in G0Q620/227.
II.	Claims 17-22 are drawn to electronic shopping, classified in G06Q20/12.
III.	Claims 23-27 are drawn to electronic shopping with shipping methods, classified in G06Q10/083, G06Q30/00 and G06Q20/12.
IV.	Claims 28-32 are drawn to data storage methods, classified in G06F3/0646.
V.	Claims 33-36 are drawn to data storage infrastructure, classified in G06F16/161.
VI.	Claims 37-44 are drawn to rewards exchange and currency conversion, classified in G06Q20/381 and G06Q30/0217. 

Each of these inventions are distinct, each from the other because of the following reasons: 		
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as facilitating payment from multiple available accounts.  Subcombination II has separate utility as such as electronic shopping.  
	Inventions I and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as facilitating payment from multiple available accounts.  Subcombination III has separate utility as such as electronic shopping with shipping methods.
	Inventions I and IV are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as facilitating payment from multiple available accounts.  Subcombination IV has separate utility as such as data storage methods.
	Inventions I and V are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as facilitating payment from multiple available accounts.  Subcombination V has separate utility as such as data storage infrastructure.
	Inventions I and VI are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not 
	Furthermore, every subcombination between inventions to include the pairs of Groups II and III, II and IV, II and V, II and VI, III and IV, III and V, III and VI, IV and V, IV and VI and V and VI provide separate utility as defined in the paragraphs above, See MPEP § 806.05(d).
	
The examiner has required restriction between subcombinations usable together.  Where applicant selects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
	Restriction for examination purposes as indicated is proper because all of these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries.)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).